Case 2:19-cv-10471-MAG-EAS ECF No. 19-1 filed 10/07/19   PageID.128   Page 1 of 14




                               EXHIBIT 1
Case 2:19-cv-10471-MAG-EAS ECF No. 19-1 filed 10/07/19    PageID.129   Page 2 of 14




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

  CARMEN DAVIDSON,

              Plaintiff,                             Case No. 19-cv-10471

  v.                                                 Hon. Mark A. Goldsmith

  BEAUMONT HEALTH,

              Defendant.

  ----------------------------------------------------~1
  Gold Star Law, P.C.                    Kienbaum Hardy Viviano Pelton
  Maia Johnson Braun (P40533)              & Forrest, P.L.C.
  David A. Hardesty (P38609)             Eric J. Pelton (P40635)
  Attorneys for Plaintiff                Ryan D. Bohannon (P73394)
  2701 Troy Center Dr., Ste. 400         Attorneys for Defendant
  Troy, Michigan 48084                   280 North Old Woodward Avenue
  (248) 275-5200                         Suite 400
  mjohnson@ goldstarlaw .com             Birmingham, Michigan 48009
  dhardesty@ goldstarlaw .com            (248) 645-0000
                                         epelton@ khvpf.com
                                         rbohannon@ khvpf.com
  ______________________________________________________./




                 SETTLEMENT AGREEMENT AND RELEASE
Case 2:19-cv-10471-MAG-EAS ECF No. 19-1 filed 10/07/19             PageID.130   Page 3 of 14




            Plaintiff (as defined below) and Defendant (as defined below) STIPULATE

   and AGREE as follows:

            1.    Definitions. The following terms will have the following meanings:

            "Action" means the above-captioned litigation.

            "Agreement" means this "Settlement Agreement and Release."

            "Approval Order" means the Court's order approving the settlement

   payment to Plaintiff and the release of all claims and dismissal of this lawsuit. The

   Parties will present the Court with the proposed Approval Order attached as

   Exhibit A.

            "Court" means the United States District Court for the Eastern District of

   Michigan.

            "Defendant" means Beaumont Health.

            "Defense Counsel" means Kienbaum Hardy Viviano Pelton & Forrest,

   P.L.C.

            "Dismissal Order" means the Court's order dismissing this case, with

  prejudice, and without a further award of costs or fees. The Parties will present the

   Court with the proposed Dismissal Order attached as Exhibit B.

            "Parties" refers jointly to Plaintiff and Defendant.

            "Plaintifr' means Carmen Davidson.

            "Plaintiffs' Counsel" means Gold Star Law, P.C.
                                               1
Case 2:19-cv-10471-MAG-EAS ECF No. 19-1 filed 10/07/19            PageID.131     Page 4 of 14




          "Released Parties" means Beaumont Health and any of its affiliated entities

   and persons, including its respective parents, owners, subsidiaries, successors, their

   respective trustees, officers, directors, affiliates, predecessors, agents, employees,

   administrators, assigns, representatives, attorneys, or other persons or entities

   acting on its or their behalf.

         "Settlement" means the terms and conditions described in this Agreement.

         2.      Condition Precedent. This Settlement is conditioned on the Court's

   entry of the Approval Order.

         3.      No Admissions. Nothing in this Agreement constitutes an admission,

   finding, or suggestion of liability by Defendant or any Released Party.

         4.     Release. Upon entry of the Approval Order, Plaintiff (on behalf of

  herself and her heirs, spouses, executors, assigns, and representatives) releases and

   forever discharges the Released Parties from all legal or equitable claims, actions,

   causes of action, suits, debts, and demands whatsoever in law or in equity,

   concerning claims against the Released Parties for unpaid wages, including claims

  under the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 201, et seq., up to and

  including the date of the Approval Order. Plaintiff further agrees that for separate

  consideration being paid above and beyond the consideration supporting the

  release of her unpaid wage claims, she releases and forever discharges the

  Released Parties from any and all other claims whatsoever in law or in equity,


                                             2
Case 2:19-cv-10471-MAG-EAS ECF No. 19-1 filed 10/07/19            PageID.132     Page 5 of 14




   including claims under federal, state, or local statute, regulation, 1ule, or common

   law theory, up to and including the date of the Approval Order.

         5.     Payment to Plaintiff.      No later than 14 calendar days after the

   Court's entry of the Approval Order, Defendant will deliver to Plaintiffs' Counsel

   two checks as follows: (a) a check for $6,162.85, payable to Plaintiff, from which

   it will deduct all applicable taxes and withholdings ordinarily borne by employees

   pursuant to its ordinary payroll practices and for which it will issue to Plaintiff an

   IRS W-2 Form; and (b) a check for $4,662.84, payable to Plaintiff, for which it

   will issue to Plaintiff an IRS 1099 Form.

         6.     Payment to Plaintiff's Counsel. No later than 14 calendar days after

  the Court's entry of the Approval Order and upon receipt of a W-9 from Plaintiff's

  Counsel, Defendant will deliver to Plaintiff's Counsel a check in the gross amount

  of $6,17 4.31 made payable to Plaintiff's Counsel, for Plaintiff's total and final

  payment of attorney's fees and costs, for which Defendant will issue to Plaintiff

  and Plaintiff's Counsel an IRS 1099 Form.

         7.     Entire Agreement. This Agreement embodies the entire agreement

  between the Parties and controls over any prior communications. In entering into

  the Settlement, no Party has relied on any representations not explicitly contained

  in this Agreement.




                                               3
Case 2:19-cv-10471-MAG-EAS ECF No. 19-1 filed 10/07/19            PageID.133     Page 6 of 14




          8.    Dismissal. After the payments described in Paragraphs 5 and 6 of

   this Agreement have cleared, Plaintiff's Counsel will promptly notify Defendant's

   Counsel, and Defendant's Counsel may submit the Dismissal Order to the Court.

         9.     No Rehire. Plaintiff agrees that she has no right to employment in any

   capacity with Defendant or its affiliated entities, except for Alternative Healthcare

   Solutions. Defendant and its affiliated entities, except for· Alternative Healthcare

   Solutions, will have the absolute right to refuse to employ Plaintiff without

   recourse, and Plaintiff acknowledges that this provision will provide a legitimate,

   non-discriminatory, and non-retaliatory reason for Defendant and its affiliated

   entities to deny her employment. In the event Plaintiff should become employed

   with Defendant or any of its affiliated entities (except Alternative Healthcare

   Solutions), this no rehire provision will provide Defendant or its affiliated entities

   the right to terminate Plaintiff's employment and shall serve as a legitimate, non-

   discriminatory and non-retaliatory reason for the termination of employment for

   any such entity.

         10.    Successors. The Settlement and this Agreement will inure to the

   benefit of and be binding upon the Parties' heirs and successors.

         11.    Duty to Defend.        The Parties agree to use their best efforts to

   achieve Court approval of the Settlement and to ensure that the terms of this

   Agreement are enforced.


                                             4
Case 2:19-cv-10471-MAG-EAS ECF No. 19-1 filed 10/07/19                  PageID.134   Page 7 of 14




              12.   Warranty of Authority. Each signatory to this Agreement wall'ants

     m1d represents that he/she is competent and authorized to enter into this Agreement

     on behalf of the Party that he/she purports to represent.

              13.   Applicable Law.       This Agreement is govemed and construed

     pursuant to Michigan law.

              14.   Written Modifications. This Agreement may not be modified except

     by a written agreement signed by all Parties.

              15.   Execution. This Agreement may be executed in counterparts that,

     taken together, will constitute the entire Agreement.

              IN WITNESS WHEREOF, and intending to be legally bound, the Parties

     execute tlrls Agreement on the dates indicated below:


      t!c.--2~
     Carmen Davidson
                                                     r/Rsi;z     Da·e



     prl!:!!t~~                                      i/As-/;/
                                                                 Date



                                                      ldt/~1~11
                                                        r ,
                                                                 Date


                                      7

     340675

                                               5
Case 2:19-cv-10471-MAG-EAS ECF No. 19-1 filed 10/07/19   PageID.135   Page 8 of 14




                                   TABA
Case 2:19-cv-10471-MAG-EAS ECF No. 19-1 filed 10/07/19   PageID.136   Page 9 of 14




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

   CARMEN DAVIDSON,

               Plaintiff,                             Case No. 19-cv-10471

   v.                                                 Hon. Mark A. Goldsmith

   BEAUMONT HEALTH,

               Defendant.

   ----------------------------------------------------~/
   Gold Star Law, P.C.                    Kienbaum Hardy Viviano Pelton
   Maia Johnson Braun (P40533)              & Forrest, P.L.C.
   David A. Hardesty (P38609)             Eric J. Pelton (P40635)
   Attorneys for Plaintiff                Ryan D. Bohannon (P73394)
   2701 Troy Center Dr., Ste. 400         Attorneys for Defendant
   Troy, Michigan 48084                   280 North Old Woodward Avenue
   (248) 275-5200                         Suite 400
   mj ohnson@ goldstarlaw .com            Birmingham, Michigan 48009
   dhardesty@ golds tarlaw. com           (248) 645-0000
                                          epelton@ khvpf.com
                                          rbohannon@ khvpf.com
   ----------------------------------------------------~/




                [PROPOSED] ORDER GRANTING JOINT
           MOTION FOR APPROVAL OF THE FLSA SETTLEMENT
Case 2:19-cv-10471-MAG-EAS ECF No. 19-1 filed 10/07/19            PageID.137     Page 10 of 14




          The parties have filed a Joint Motion for Approval of the Settlement

   ("Approval Motion"). See ECF No. _. For good cause shown, the Motion is

   GRANTED as follows:

         The Court APPROVES the total payment by Defendant of $17,000 to

   Plaintiff and Plaintiff's Counsel, broken down as follows: (a) $4,662.85 in alleged

   unpaid overtime; (b) $4,662.84 in alleged liquidated damages; (c) $1,500.00in

   additional consideration for a full release of all claims; and (d) $6,174.31 for

   Plaintiff's actual attorney's fees and costs. "The FLSA requires this Court to

   'scrutinize the proposed settlement [of the FLSA claim] for fairness, and determine

   whether the settlement is a fair and reasonable resolution of a bona fide dispute

   over FLSA provisions."' Farkas v. Boschert, No. 17-cv-12536, 2018 U.S. Dist.

   LEXIS 105263, *4-5, 2018 WL 3100905 (E.D. Mich. June 25, 2018) (quoting

   Williams v. K&K Assisted Living LLC, No. 15-cv-11565, 2016 U.S. Dist. LEXIS

   9310, *3, 2016 WL 319596 (E.D. Mich. Jan. 27, 2016)).             Here, after careful

   consideration of the Approval Motion and based upon all prior proceedings, the

   Court finds that each of the following factors favor approval: '"(1) the risk of fraud

   or collusion; (2) the complexity, expense and likely duration of the litigation; (3)

   the amount of discovery completed; (4) the likelihood of success on the merits; (5)

   the opinion of class counsel and representatives; (6) the reaction of absent class

   members; and (7) public interest in the settlement."' Williams, 2016 U.S. Dist.


                                             1
Case 2:19-cv-10471-MAG-EAS ECF No. 19-1 filed 10/07/19      PageID.138    Page 11 of 14




    LEXIS 9310, at *3 (quoting Snookv. Valley OB-Gyn Clinic, PC, No. 14-cv-12302,

    2015 U.S. Dist. LEXIS 2989, *2, 2015 WL 144400 (E.D. Mich. Jan. 12, 2015)).

         IT IS SO ORDERED.

    Dated: _ _ _ _ _ _ , 2019.




                                       MARK A. GOLDSMITH
                                       UNITED STATES DISTRICT JUDGE




                                          2
Case 2:19-cv-10471-MAG-EAS ECF No. 19-1 filed 10/07/19   PageID.139   Page 12 of 14




                                   TABB
Case 2:19-cv-10471-MAG-EAS ECF No. 19-1 filed 10/07/19   PageID.140   Page 13 of 14




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

   CARMEN DAVIDSON,

               Plaintiff,                             Case No. 19-cv-10471

   v.                                                 Hon. Mark A. Goldsmith

   BEAUMONT HEALTH,

               Defendant.

   ----------------------------------------------------~/
   Gold Star Law, P.C.                    Kienbaum Hardy Viviano Pelton
   Maia Johnson Braun (P40533)              & Forrest, P.L.C.
   David A. Hardesty (P38609)             Eric J. Pelton (P40635)
   Attorneys for Plaintiff                Ryan D. Bohannon (P73394)
   2701 Troy Center Dr., Ste. 400         Attorneys for Defendant
   Troy, Michigan 48084                   280 North Old Woodward Avenue
   (248) 275-5200                         Suite 400
   mj ohnson@ goldstarlaw .com            Birmingham, Michigan 48009
   dhardesty@ goldstarlaw .com            (248) 645-0000
                                          epelton@ khvpf.com
                                          rbohannon@ khvpf.com
   ----------------------------------------------------~1




           STIPULATED ORDER OF DISMISSAL WITH PREJUDICE
Case 2:19-cv-10471-MAG-EAS ECF No. 19-1 filed 10/07/19            PageID.141   Page 14 of 14




         This matter having come before the Court upon stipulation of counsel for the

   parties; the Court having approved the parties' settlement; and the Court being

   otherwise fully advised in the premises;

         IT IS HEREBY ORDERED that this lawsuit is dismissed, with prejudice, in

   its entirety without a further award of costs or fees and in accordance with the

   parties Settlement Agreement and Release.

         This Court retains jurisdiction to enforce the terms of the Settlement

   Agreement and Release.

         IT IS SO ORDERED.

   Dated: _ _ _ _ _ _ _, 2019.


                                         MARK A. GOLDSMITH
                                         UNITED STATES DISTRICT JUDGE
   So stipulated:

   Gold Star Law, P.C.                            Kienbaum Hardy Viviano Pelton
                                                   & Forrest, P.L.C.

   By: /s!Maia Johnson Braun {w/consent)          By: Is/Ryan D. Bohannon
   Maia Johnson Braun (P40533)                    Eric J. Pelton (P40635)
   David A. Hardesty (P38609)                     Ryan D. Bohannon (P73394)
   Attorneys for Plaintiff                        Attorneys for Defendant
   2701 Troy Center Dr., Ste. 400                 280 North Old Woodward Avenue
   Troy, Michigan 48084                           Suite 400
   (248) 275-5200                                 Birmingham, Michigan 48009
   mj ohnson@ goldstarlaw .com                    (248) 645-0000
   dhardesty@ goldstarlaw .com                    epelton@khvpf.com
                                                  rbohannon@ khvpf. com
   Dated: _ _ _ _ _ _ _ , 2019


                                              1
